UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Shares outstanding as of May 10, 2010 Class A Stock, par value $100 3,213,819 Class B Stock, par value $100 13,273,403 FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Statements of Condition 4 Statements of Income 5 Statements of Capital 6 Statements of Cash Flows 8 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Selected Financial Data 39 Quarterly Overview 40 Financial Market Trends 41 Results of Operations 42 Financial Condition 48 Liquidity and Capital Resources 67 Risk Management 69 Critical Accounting Policies and Estimates 71 Recently Issued Accounting Standards 72 Recent Developments 72 Item 3. Quantitative and Qualitative Disclosures About Market Risk 73 Item 4. Controls and Procedures 80 PART II OTHER INFORMATION 80 Item 1. Legal Proceedings 80 Item 1A. Risk Factors 80 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 80 Item 3. Defaults Upon Senior Securities 80 Item 4. (Removed and Reserved) 80 Item 5. Other Information 80 Item 6. Exhibits 80 Exhibit 31.1 Certification of President and CEO Pursuant to Section 302 Exhibit 31.2 Certification of Executive VP and CFO Pursuant to Section 302 Exhibit 32 Certification of President and CEO and Executive VP and CFO Pursuant to Section 906 2 Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “is likely,” “could,” “estimate,” “expect,” “will,” or other variations on these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: legislative and regulatory actions or changes; future economic and market conditions; changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; the effects of amortization/accretion; gains/losses on derivatives or on trading investments; the volume of eligible mortgage loans originated and sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1); pricing of various mortgage finance products under the MPF Program by the MPF Provider since the FHLBank has only limited input on pricing through our participation on the MPF Governance Committee; and adverse developments or events affecting or involving other FHLBanks, housing government sponsored enterprises (GSE) or the FHLBank System in general. For additional information regarding these and other risks, see Item 1A – “Risk Factors” in the annual report on Form 10-K, incorporated by reference herein. All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. PART I. FINANCIAL INFORMATION Item 1: Financial Statements 1 "Mortgage Partnership Finance," "MPF" and"eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION – Unaudited (In thousands, except par value) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits 70 54 Federal funds sold Trading securities (Note 3) Held-to-maturity securities1(Note 4) Advances (Note 5) Mortgage loans held for portfolio, net of allowance for credit losses on mortgage loans of $2,553 and $1,897 (Note 6) Accrued interest receivable Premises, software and equipment, net Derivative assets (Note 7) Other assets (Note 10) TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing: Demand $ $ Overnight Term Non-interest-bearing: Demand 18 0 Other Total deposits Consolidated obligations, net (Note 8): Discount notes Bonds Total consolidated obligations, net Mandatorily redeemable capital stock (Note 11) Accrued interest payable Affordable Housing Program (Note 9) Payable to Resolution Funding Corp. (REFCORP) (Note 10) 0 Derivative liabilities (Note 7) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 14) Capital (Note 11): Capital stock outstanding – putable: Class A ($100 par value; 2,938 and 2,936 shares issued and outstanding) Class B ($100 par value; 13,328 and 13,091 shares issued and outstanding) Total capital stock Retained earnings Accumulated other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities (Note 4) ) ) Defined benefit pension plan – prior service cost 5 6 Defined benefit pension plan – net loss ) ) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ 1 Fair value: $8,876,371 and $7,192,957 as of March 31, 2010 and December 31, 2009, respectively. The accompanying notes are an integral part of these financial statements. 4 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME – Unaudited (In thousands) For the Three Months Ended March 31, INTEREST INCOME: Interest-bearing deposits $ 31 $ Federal funds sold Trading securities Held-to-maturity securities Advances Prepayment fees on terminated advances Mortgage loans held for portfolio Overnight loans to other Federal Home Loan Banks 1 3 Other Total interest income INTEREST EXPENSE: Deposits Consolidated obligations: Discount notes Bonds Mandatorily redeemable capital stock (Note 11) 62 Other Total interest expense NET INTEREST INCOME Provision for credit losses on mortgage loans 10 NET INTEREST INCOME AFTER MORTGAGE LOAN LOSS PROVISION OTHER INCOME (LOSS): Total other-than-temporary impairment losses on held-to-maturity securities (Note 4) ) ) Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Net other-than-temporary impairment losses on held-to-maturity securities ) ) Net gain (loss) on trading securities (Note 3) Net gain (loss) on derivatives and hedging activities (Note 7) ) Service fees Standby bond purchase agreement commitment fees (Note 14) Other 72 Total other income (loss) ) OTHER EXPENSES: Compensation and benefits Other operating Finance Agency Office of Finance Other Total other expenses INCOME (LOSS) BEFORE ASSESSMENTS ) Affordable Housing Program (Note 9) 0 REFCORP (Note 10) 0 Total assessments 0 NET INCOME (LOSS) $ ) $ The accompanying notes are an integral part of these financial statements. 5 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CAPITAL FOR PERIODS ENDED MARCH 31, 2010AND 2009 – Unaudited (In thousands) Accumulated Other Capital Stock Class A1 Capital Stock Class B1 Retained Comprehensive Total Shares Par Value Shares Par Value Earnings Income (Loss) Capital BALANCE – DECEMBER 31, 2008 $ ) $ Cumulative effect of adjustments to opening balance relating to non-credit portion of other-than-temporary impairment losses on held-to-maturity securities as of January 1, 2009 ) 0 Proceeds from issuance of capital stock 24 Repurchase/redemption of capital stock ) ) ) Comprehensive income (loss): Net income (loss) Other comprehensive income (loss): Non-credit portion of other-than-temporary impairment losses on held-to-maturity securities ) Amortization of non-credit portion of other-than-temporary impairment losses on held-to-maturity securities Amortization of prior service cost on defined benefit pension plan (2 ) Amortization of net loss on defined benefit pension plan 50 Total comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock ) Net transfer of shares between Class A and Class B 77 ) ) 0 Dividends on capital stock (Class A – 0.8%, Class B – 2.5%): Cash payment ) ) Stock issued ) 0 BALANCE – MARCH 31, 2009 $ ) $ 1 Putable The accompanying notes are an integral part of these financial statements. 6 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CAPITAL FOR PERIODS ENDED MARCH 31, 2010AND 2009 – Unaudited (continued) (In thousands) Accumulated Other Capital Stock Class A1 Capital Stock Class B1 Retained Comprehensive Total Shares Par Value Shares Par Value Earnings Income (Loss) Capital BALANCE – DECEMBER 31, 2009 $ ) $ Proceeds from issuance of capital stock 2 Comprehensive income (loss): Net income (loss) ) Other comprehensive income (loss): Non-credit portion of other-than-temporary impairment losses on held-to-maturity securities ) Reclassification adjustment of non-credit portion of other-than-temporary impairment losses included in net income relating to held-to-maturity securities Amortization of non-credit portion of other-than-temporary impairment losses on held-to-maturity securities Amortization of prior service cost on defined benefit pension plan (1 ) Amortization of net loss on defined benefit pension plan 45 Total comprehensive income (loss) ) Net reclassification of shares to mandatorily redeemable capital stock ) ) ) Dividends on capital stock(Class A – 0.8%,Class B –3.0%): Cash payment ) ) Stock issued ) 0 BALANCE – MARCH 31, 2010 $ ) $ 1 Putable The accompanying notes are an integral part of these financial statements. 7 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS – Unaudited (In thousands) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization: Premiums and discounts on consolidated obligations, net ) ) Concessions on consolidated obligation bonds Premiums and discounts on investments, net ) ) Premiums, discounts and commitment fees on advances, net ) ) Discounts on Housing and Community Development advances (1
